EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Frank Rosenburg on March 09, 2021.
The application has been amended as follows: 
Amend claim 92: DELETE: “
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Amended claims 76-79, 81-90 and 92-96, filed March 01, 2021, are pending and have been fully considered.  Claims 80 and 91 have been canceled. 
The text of those sections of Title 35 U.S. Code is not included in this action but can be found in prior Office actions.
Allowable Subject Matter
Claims 76-79, 81-90 and 92-96 are allowed.  
The present invention is allowable over the applied prior art of record because the teachings of the references taken as a whole do not show or render obvious over the combination set forth, including a method of storing solar energy, the method comprising: providing reactants to a first endothermic reactor to produce a first set of products, wherein the first endothermic reactor receives at least some concentrated solar energy as a heat source; further reacting the first set of products in a first exothermic reactor to produce a second set of products, wherein the heat of the reaction from the first exothermic reactor is provided to the first endothermic reactor to supplement the concentrated solar energy; wherein the first endothermic reactor comprises a methane steam reforming catalyst and wherein the reactants comprise methane and steam, wherein the first set of products comprises syngas; wherein the first exothermic reactor comprises a methanol synthesis reactor; wherein the step in which the heat of reaction from the first exothermic reactor is provided to the first endothermic reaction comprises preheating the reactants using heat from the methanol synthesis reactor to vaporize water to form steam and then providing the steam to the first endothermic reactor; and separating the second set of products to store fuel, as presently claimed in claim 76 of the present invention.  Additionally, the present invention is allowable over the applied prior art of record because the teachings of the references taken as a whole do not show or render obvious over the combination set forth, including a method of storing solar energy, the method comprising: providing reactants to a first endothermic reactor to produce a first set of products, wherein the first endothermic reactor receives at least some concentrated solar energy as a heat source; further reacting the first set of products in a first exothermic reactor to produce a second set of products, wherein the heat of the reaction from the first exothermic reactor is provided to the first set of reactants; and further wherein the endothermic reactor is a radial reactor comprising outward flowing channels 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 



/Latosha Hines/Primary Examiner, Art Unit 1771